Title: To James Madison from William C. C. Claiborne, 27 November 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 27 November 1805, New Orleans. “Mr. Cobourn has not Yet arrived in this City, and it is apprehended, that he either has or will decline accepting the Commission which has been offered him.
          “The Economy observed in the Salaries of the Judicial officers of this Territory, will I fear effect the respectability of our Judiciary; The Compensation of a Supreme Judge is really Sir inadequate to a comfortable support. Judge Hall altho’ by no means extravagant in his mode of Living, cannot I am sure, make his Salary meet his expences, and as for Judge Prevost, who has a large Family to maintain, he cannot possibly avoid making inroads on his private Fortune.
          “From a principle of duty to the Government, and Justice to the Judges, I have been induced to address You this Letter. Permit me to add, that the same reasons, which suggest the pr[o]priety of encreasing the Salary of the Judges, wil[l] apply to the Secretary for the Territory.”
        